Case 1:20-cv-02074-KMT Document 63 Filed 02/08/21 USDC Colorado Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


                                                                                   FILED
                                                                        UNITED STATES DISTRICT COURT
Civil Action No. ______ 20-cv-02074-KMT___                                   DENVER, COLORADO
                                                                                  8:41 am, Feb 08, 2021

                                                                          JEFFREY P. COLWELL, CLERK

ROSE BANKS, LAMONT BANKS,
COLORADO SPRINGS FELLOWSHIP CHURCH


       Plaintiff(s),


v.


TERRELLE JACKSON


       Defendant(s).




     MOTION FOR RESPONSE TO PLAINTIFFS SECOND PRELIMINARY INJUNCTION




        On January 28th at 11:17AM the Defendant received notification form the Plaintiffs
Lawyer that they will be filing a motion for a Second Preliminary Injunction from the courts due
the Plaintiff Rose Banks feeling threatened by one of the Defendants Posting. On January 29th
at 1:08 PM the Defendant received a notification that the motion for a Preliminary injunction had
been filed.
       As the defendant was reading through the motions and other documents attached, he
came across the posting that the Plaintiff claimed to be a threat. Which was in no way
threatening to anyone. The Post stated “You’ll find that a lot of folk have such hatred in their
heart towards Rose Banks and want to see her dead... if that’s your goal stay FAR AWAY from
me. I want to see her REPENT!... we are not the same! #ISaidWhatISaid”
       Anyone using a proper conscience and comprehension can tell that this was in no way a
threat towards the Plaintiff whatsoever, however, to be frank it was indeed a call to repentance.
Being that the Defendant is a Minister of the Gospel he understands the meaning and dire need
Case 1:20-cv-02074-KMT Document 63 Filed 02/08/21 USDC Colorado Page 2 of 7




for repentance. Not to turn the courts into a preacher’s platform but the very premise of the court
and our testimony in courts are substantiated on the very word of God. Being sworn in from the
court you must even place your right hand on the bible and repeat the Judicial oath.
       The very definition of “Repent” which the Defendant called for in his posting (and was
the conclusion of his posting) means:
*Repent
verb
  -feel or express sincere regret or remorse about one's wrongdoing or sin.
  -view or think of (an action or omission) with deep regret or remorse.
  -feel regret or penitence about.
       The reason the Defendant claims repentance is necessary is because the Plaintiff Rose
Banks being that she proclaims herself to be a spiritual leader and is supposed to rule as from
the word of God, yet this has failed. She in fact has caused so much hurt in so many lives from
broken families to divorce and separation. So many will never turn back to God based off the
unrelentless practices of manipulation and control that has been practiced at Colorado Springs
Fellowship Church under the leadership of Pastor Rose Banks.
       Being that the Plaintiff(s) last motion for a Preliminary Injunction and Cease and Desist
was denied fully on 10/2/2020, The Plaintiffs and the congregants of Colorado Springs
fellowship Church have since then sought out after the Defendant and many of his friends and
associates to try and build a case to get their new plan of getting this approved by the courts.
       By using the act of Vexation to try and produce a response from the Defendant and
many others, they continually harass and solicit several people attached to the Defendant and
even the Defendants current church and Pastor. Using illegal tactics this is what the Plaintiff(s)
and their congregation conspired and worked towards. Using the aggression they used for many
months on this plan it makes you sit back and really ponder on what does the Plaintiff(s) have to
hide that they would use such force and fabricate such a story of a false threat to try and get
their Preliminary injunction passed and a cease and desist issued. The Plaintiff(s) again mention
that what was being talked about is that of a “Private Nature” what are the Plaintiff(s) hiding?
       The Defendant in no way issued a threat towards anyone of the Plaintiff(s) nor anyone
attached to their side. This is simply a mere desperate act to once again silence the Defendant.
The Defendant has in no way broken any laws and has a constitutional right of freedom of
speech. And granting such request from the Plaintiff(s) would in turn Violate the rights of the
Defendant.
      The Plaintiff Rose Banks continually stated that this case is Slander and Libel and
Defamation of Character. Well if that was the truth the there would be hundreds of people and
Preachers and Pastors that could in turn file a lawsuit against her and her church for the
Case 1:20-cv-02074-KMT Document 63 Filed 02/08/21 USDC Colorado Page 3 of 7




outrageous things she has proclaimed over her pulpit on many of her “sermons” Posted on
YouTube and Vimeo. Sermon titles such as
         x The pimps and prostitutes – Part 1&2
         x The Ungodly Preacher
         x Preachers are Sellouts
         x Preachers are searing your conscience
These messages you will see and hear Pastor Rose Banks continually trashing the reputation
and name of many preachers such as Bishop T.D Jakes, Tyler Perry and Pastor Joel Osteen,
etc., just naming just a few. These are people Pastor Rose Banks has never even met yet
continually runs their names and ministries down.
         You will find a lot of her sermons posted are infused with hate and bitterness. Maybe
that is why a lot of her sermons typically aren’t really gospel at all, they are just opinionated
smear campaigns against other preachers and churches or airing people’s personal lives to the
congregation. There is no real substance that will get you to the Kingdom of Heaven in which
the word of God speaks about. Yet instead she teaches her congregation to do everything that
will harden their hearts and keep them out of God’s kingdom
        This motion is perhaps one of the most fabricated claims put together just to try and get
this motion of Preliminary Injunction passed as anyone with any common sense can read this
post and comprehend that it was neither an attack and certainly wasn’t a threat.
        The Plaintiff Rose Banks also submitted a legal declaration in which she stated on line 3
“.Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, that the following is true and
correct to the best of my knowledge.” Then on line 10 she stated “ I have never been threatened
with any physical violence by anyone at all, either by email postal mail, telephone, in person, or
in any other manner - this was the first time I was ever confronted with such a threat” This
statement in itself is false and should be punished by law because there have been several
woman in the church over the years who have issued such threats to the Pastor, in which she
has stated these to the church and even removed some of the women from the church for such
threats, That allegedly to include Tonya Dreams, Tiffany Stewart and Ella Lowry. This statement
from the Plaintiff is false.
        The Defendant has no reason to contact the Plaintiff(s) and in turn they have no reason
to contact me, especially since we are enjoined in a legal complaint, however the Plaintiff(s)
never mention in any of their motions to the court of their continual criminal harassment and
solicitation not only to the Defendant but to those connected to the Defendant, be it personally,
business wise or etc. Colorado Springs Fellowship Church members have went on social media
and followed friends of the Defendant to stalk and harass them, people in which the church
members had no prior connection to they followed and sent friends request just to solicit them
and harass them.
Case 1:20-cv-02074-KMT Document 63 Filed 02/08/21 USDC Colorado Page 4 of 7




          Even after being asked to no longer contact us and even being blocked and they have
insisted on messaging and tagging us in things on social media. They have even gone as far as
to create several fake social media profiles’ to continually contact the Defendant and those
connected to the Defendant. These criminal acts are getting out of hand and should be
punished by law. The harassment continues, they have even gone about to harass the
Defendants now local church and its members by continuing to also tag them in their habituated
antics.
          The fact that those attached to the Plaintiff(s) have made it their full-time job to stalk not
only the Defendant’s page but his brothers and members of his family and friends and
associates is harassment in itself. If anyone should feel frightened or attacked, it should be me,
the way these people have stalked and harassed the Defendant and my family and friends is by
far the worst I have ever seen in my life.
          We have received over 300+ harassing messages and comments and tags from these
individuals within the last 30 days and that’s not even counting all the messages and comments
from them since the start of this lawsuit back in July, if we counted that I am sure the number
would far well proceed that of 700+ contacts
          The Plaintiff Rose Banks and her perspective of this posting is quite farfetched and is a
vast fallacy at the heart of it. To define perspective, Using the Oxford Dictionary, it means:
*Perspective
 -the art of drawing solid objects on a two-dimensional surface so as to give the right impression
of their height, width, depth, and position in relation to each other when viewed from a particular
point.
 -a particular attitude toward or way of regarding something; a point of view.
          How the Plaintiff came to the conclusion of this posting being a threat in unfathomable
as its clear in the posting that the Defendant made it very clear that if your desire was to see
harm come to the Plaintiff that he didn’t want anything to do with them as that was not and
never was his intention.
          The Plaintiff(s) and members of the congregation of Colorado Springs Fellowship
Church have acted in an extensive Invasion of privacy since before July 2020 as they keep
coming where they are not welcomed just to spy and stalk, they are like peeping toms. Several
members of the congregation, no doubt under the direction of the Plaintiffs have contacted not
only the Defendant but several friends and associates from their many social media platforms
and solicited their inboxes with heinous church reviews and videos from their members and
people that never even took membership with the church. They have also tagged the
Defendants current Pastor and current Church in their fabricated reviews and videos and they
Case 1:20-cv-02074-KMT Document 63 Filed 02/08/21 USDC Colorado Page 5 of 7




have also went on the Defendants current churches live stream not only to post these spurious
comments but to seemingly also attack the Defendants current Pastor. (Exhibit 2) these are the
acts that the Defendant has had to put up with for months now. The Defendant and others have
both contacted the Colorado Springs Police Department and the Grand Prairie Police
department to file several Harassment cases against the Plaintiffs and those entered in the
counter claim and the cross claims of the Defendant. According to Colorado statutes the acts of
the members of Colorado Springs Fellowship which are approved by the Plaintiff Rose Banks &
Lamont Banks are punishable by law according to Colorado Law CRS 18-9-111. The law
describes it as Criminal Harassment. The Defendant and all who were contacted plan to pursue
this until it is handled by the law enforcement. The contact from the members of Colorado
Springs Fellowship members is counted at almost over 300+ times contacted (Harassed and
solicited) and this harassment and solicitation is still being continued still to this day.
        There seems to be a deep-rooted hate that is in the heart of the Plaintiff rose Banks. She
speaks of a “threat” that she claims was issued by the Defendant, (which was nothing of the
sort). Yet the defendant is also a licensed and ordained Preacher/Minister and has been since
July of 2018, (Just to prove a point) in this clip (Exhibit 1) it speaks to the hate she harbors in
her heart. This clip the Plaintiff Rose Banks states that “If she were God, she would be killing
preachers everywhere! And she would get all of them” Although the posting that the Plaintiff(s)
have spied and deceptively obtained does not in any way constitute a threat, the video from the
Plaintiff Pastor Rose Banks most certainly does being that the defendant is a preacher himself.
        The Plaintiff also asked for a restraining order in their motions. May the court fully
understand that the Defendant like approximately 724 miles away from the Plaintiff and rarely
does the Defendant ever travel, The Defendants life is in Texas and has been for the last almost
5 years. For the Plaintiff(s) to try and paint the Defendant as a violent and dangerous person is
absolutely disgusting as I the Defendant am a 29 year old upstanding citizen who has never
been in any form of negative circumstance or run in with the law, the Defendant’s record is
clean and clear and has been for 29 years, unfortunately that is unable to be stated about any
of the Plaintiff(s). I do not hate a single soul and definitely don’t hate them , still have love for
them, but that doesn’t neglect the fact that their dealings with not only me but my family and
many countless others was horribly wrong. And if you are wrong then you should repent and
right your wrongs instead of trying to destroy someone’s life for telling their side of the story. The
Defendant ask that this request also be denied.
        The Plaintiff claims in their motion that Rose Banks never engaged in any criminal or
unlawful conduct in the handling of her responsibilities for the church finances, that statement is
Case 1:20-cv-02074-KMT Document 63 Filed 02/08/21 USDC Colorado Page 6 of 7




also false as that can be proven just by the collection of the churches Tax documents and The
Tax documents of Rose Banks. It can also be proven by the case of: BANKS v.
COMMISSIONER Docket No. 15929-88.




Dated at Arlington(city), TX (state), this 5 day February, 2021.


                                   _________________________
                              (Signature of party)
                                      Print Name: Terrelle Jackson__
             Address: _2131 N. Collins Suite 433 – PMB 174, Arlington, TX 76011
                                           Telephone Number: _214-434-9153___
                                           Email Address: Terrelle.L.Jackson@gmail.com
Case 1:20-cv-02074-KMT Document 63 Filed 02/08/21 USDC Colorado Page 7 of 7




                              CERTIFICATE OF SERVICE



                  I hereby certify that on February 5th, 2021______,

  I sent a copy of the MOTION FOR RESPONSE TO PLAINTIFFS SECOND PRELIMINARY
                                    INJUNCTION
          to the following parties in the way described below each party’s name:


Party Name: ROSE BANKS, and LAMONT BANKS
& COLORADO SPRINGS FELLOWSHIP CHURCH

How Served: EMAIL____________________________________
Party Attorney’s Name: BERNARD KLEINMAN______________
Address: 108 VILLAGE SQUARE, SUITE 313, SOMERS, NY 10589-
2305________ Telephone Number:
__914.644.6660________________________ Email Address:
__ATTRNYLWYR@YAHOO.COM__________




                                ______________________________________________

                                                (Signature of person completing service)
                       Print Name: __Terrelle Jackson____________________________

                      Address: 2131 N. Collins Suite 433 – PMB 174, Arlington, TX 76011
                                          Telephone Number: ___214-434-9153_______
                              Email Address: Terrelle.L.Jackson@gmail.com___________
